DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed November 13, 2020 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1-3 and 8-12 are pending.
4.	In the reply filed on April 29, 2020, applicant elected lemon for the species without traverse.
5.	Claims 1-3 and 8-12 are examined on the merits.

Claim Rejections - 35 USC § 112
6.	Claims 1-3 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed in the previous Office action, the term "rapid" is a relative term which renders the claim indefinite.  The term "rapid" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what time periods  are encompassed by “rapid freezing;” thus, the metes and bounds of the claim are unclear.
Applicant argues:


However, this definition as proposed by applicant still does not provide clearly delineated metes and bounds for “rapid freezing.”  Applicant provides as example of rapid freezing but also uses opened ended language - “such as,” “slow” freezing, “low” temperature – which do not provide a clear, closed definition for “rapid freezing.”  Thus, an artisan would not necessarily know which freezing parameters are encompassed or excluded.  Therefore, the limitation is still considered to be indefinite.

Claim Rejections - 35 USC § 103
7.	Claims 1-3 and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quan (US 7,815,960) in view of prior art admitted in the specification, Green (Mol. Nutr. Food Res. (2007), vol. 51, pp. 1152-1162), and “Tea Source” (https://www.teasource.com/blogs/beyond-the-leaf/tagged/behind-the-scenes?page=2 (November 21, 2014).
Quan teaches a method for making a green tea (Camellia sinensis) composition with an increased concentration of epigallocatechin gallate (EGCG).  The method comprises harvesting the leaf and bud material, infusing the material in water, and pulverizing (macerating) the material in the water.  The reference teaches using a water temperature between 0 and 50℃.  The reference teaches allowing the infusion to continue until a desired amount of EGCG is achieved.  The reference teaches that various chopping instruments can be used to carry out the pulverizing step (see column 1, lines 61-end; column 3, lines 14-28; column 5, lines 11-44; column 8, lines 
However, applicant’s specification admits that it was known in the art prior to the effective filing date that the withering process in tea reduces the amount of catechins such as EGCG in the tea (see paragraph 17).  Thus, an artisan of ordinary skill would have been reasonably expected that the length of time that the tea is withered should be minimized in order to preserve the catechin content of the tea.  This reasonable expectation of success would have motivated the artisan to modify the process of Quan to optimize the length of time that the green tea is withered in order to best achieve a good quality tea with a high concentration of catechin.
In addition, Green teaches that green tea catechins such as EGCG are poorly bioavailable because they are unstable under digestive conditions.  The reference teaches that treating the green tea with lemon juice is the most effective means for improving the stability of EGCG during digestion which will improve the bioavailability of the EGCG (see page 1152 and section 3.3).  Thus, an artisan of ordinary skill would have reasonably expected that the green tea product taught by Quan would be improved if the green tea was treated the with lemon juice.  This reasonable expectation of success would have motivated the artisan to modify Quan to include a step of treating the green tea with lemon juice.  
In regards to step d) in claim 1, the Tea Source reference teaches that freezing fresh tea leaves with dry ice (a type of rapid freezing as defined by applicant in Table 2 of the specification) is able to preserve tea leaves so they retain fresh picked characteristics (see pages 19 and 20).  The pictures shown in the reference show that the teas have lost very moisture during the freezing process.  Thus, it is reasonable to conclude that the freezing of the fresh tea leaves using dry ice produces 

8.	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
	
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655